DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding claims 3-5 and 15-23 are found persuasive and such claims in condition for allowance.
Regarding claims 6-14, have been fully considered but they are not persuasive. 
Applicant argues that Vander does not teach “movement of one portion of the molded article relative to another” but this is not found persuasive. The rejection does not rely on Vander teaching this limitation. The claimed “second portion” is met by the lid of Hayberg. Hayberg in Fig. 4 and 5 that the lids 10 are partially closed by shaft 62, height of closing member 78 above the surface of section 34 is carefully adjusted so that as finger assembly 64 advances to the position shown in dashed line in FIG. 5, lid 10 is snapped fully shut without being crushed, Col. 4, lines 35-55. 
Applicant argues that Vander and Hayberg do not teach a “operating a second servo motor” but this is not found persuasive. The rejection relies on the duplication of the servo of Vander to operate the pistons of Hayberg to ensure that so that lids are not pulled up with sleeves 54 as the mold sections separate, see Col. 3, lines 65-67. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderploeg et al. (US 2006/0263470, hereinafter Vander) in view of Hayberg (US 4,340,352).

Regarding claim 6, Vander meets the claimed a method for manipulating a molded article produced by injection molding, (Vander teaches injection molding, see [0050])   the molded article having an article first portion and an article second portion, the method comprising: a) operating a first servomotor to advance a core second portion relative to a base plate, (Vander teaches a servo side shuttle tool 120 including servo motor 126 for removing molded parts from the apparatus, see [0050] and Fig. 1) the core second portion for forming the article second portion and the base plate mountable to a platen of an injection molding machine.  
Vander does not explicitly teach and b) operating a second servomotor to move an engagement member along a path from an engagement-member intermediate position to an engagement-member advanced position to move the article second portion from a partially closed position to a fully closed position relative to the article first portion. 
Hayberg meets the claimed and b) operating a second servomotor (Vander teaches a servo 120 and Hayberg teaches a second member 62) to move an engagement member (shaft 62, Fig. 4) along a path from an engagement-member intermediate position to an engagement-Hayberg in Fig. 4 and 5 that the lids 10 are partially closed by shaft 62, height of closing member 78 above the surface of section 34 is carefully adjusted so that as finger assembly 64 advances to the position shown in dashed line in FIG. 5, lid 10 is snapped fully shut without being crushed, Col. 4, lines 35-55). 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the thread mold of Hayberg with the molding apparatus of Vander because it allows for the production of threaded caps ejected from an injection mold using a single apparatus that reduces the footprint of the production equipment compared to two separate molding apparatuses. 
Furthermore, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to duplicate the servo of Vander to operate the pistons of Hayberg to ensure that so that lids are not pulled up with sleeves 54 as the mold sections separate, see Col. 3, lines 65-67. 
 
Regarding claim 7, Vander as modified meets the claimed wherein in the engagement-member intermediate position the engagement member overlies the core second portion and in the engagement-member advanced position the engagement member overlies a core first portion for forming the article first portion. (Hayberg Fig. 4-5 depicts closing member 78 to overlie the mold cavity).
 
(Hayberg teaches while closing member 78 advances at the same time, the mold opens and closes, see Col. 4, lines 40-55).
 
Regarding claim 9, Vander as modified meets the claimed , wherein the engagement member is moved a first time along a first portion of the path comprising the engagement-member advanced position prior to ejection of the molded article. (Hayberg teaches while closing member 78 advances before ejection, see Col. 4, lines 40-55).

 Regarding claim 10, Vander as modified meets the claimed wherein the engagement member is moved a second time along the first portion of the path prior to ejection of the molded article. (Hayberg teaches returning to its original position before cap 12 is ejected, see Col. 4, lines 50-55).
 
Regarding claim 11, Vander as modified meets the claimed wherein the engagement member is moved along the first portion of the path the first time and the second time while the core second portion is advancing relative to the base plate. (Hayberg teaches returning to its original position before cap 12 is ejected. Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55).
 
(Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55).
 
Regarding claim 13, Vander as modified meets the claimed further comprising the step of synchronizing rotation of the core first portion relative to the core second portion with advancement of the core second portion relative to the core first portion to unscrew the core first portion from the article first portion without damaging the internal threads.  (Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55).
 
Regarding claim 14, Vander as modified meets the claimed wherein the step of synchronizing comprises operating the first servomotor to advance the core second portion relative to the core first portion. ( Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55.)
Vander as modified does not explicitly teach at a translation rate equal to a lead of the thread mold multiplied by a rotation rate of the core second portion relative to the core first portion.
Vander teaches a controller capable of translating the plate (104) during an ejection phase, see Fig. 1.  Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55.
Therefore, it would have been obvious to one of ordinary skill in the art to vary the translation rate to be equal to a lead of the thread mold multiplied by a rotation rate of the core second portion relative to the core first portion, in order to insure the closing member 78 of Hayberg is properly synchronized with the mold rotation, see Hayberg Col. 4, lines 40-55.


Allowable Subject Matter
Claim 3-5, 15-19, and 23 are allowed.
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claim 3 recites, inter alia, wherein the lead nut is translatable relative to the 
core plate between a nut advanced position in which the lead nut bears against 
a first abutment surface fixed relative to the core plate for moving the core 
plate to the plate advanced position, and a nut retracted position in which the 
lead nut bears against a second abutment surface fixed relative to the core 
plate for moving the core plate to the plate retracted position, and wherein 
relieving the retraction force comprises translating the lead nut away from the 
second abutment surface toward the first abutment surface.

Claim 15 recites, inter alia, a) a mold half including a base plate for mount the mold half to a platen of an injection molding machine and a core plate movably coupled to the base plate f) at least one air conduit for directing an air blast toward the molded article for ejecting the molded article from the core plate at the end of an ejection phase. The references of record do not teach or suggest the aforementioned limitations together with the other limitations of claim 15, nor would it have been obvious to modify those references to include such limitations.
Claim 20 recites, inter alia,  ii) moving the engagement member from an engagement-member retracted position to the to the engagement-member intermediate position in the axial gap; and iii) axially retracting the first core portion when the engagement member is in the engagement-member intermediate position, bringing the article second portion to bear against the engagement member and moving the article second portion to the partially closed position over the article first portion as the core first portion retracts past the engagement member.

Claim 23 recites, inter alia, d) moving an engagement member laterally along a first path portion of a path from an engagement-member retracted position clear of the core first position and the core second portion to an engagement-member intermediate position located in the axial gap, axially intermediate the mold second portion and the cap, the path defined at least in part by a cam slot fixed to the second core plate.
The references of record do not teach or suggest the aforementioned limitations together with the other limitations of claim 23, nor would it have been obvious to modify those references to include such limitations.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. ROBINSON/Examiner, Art Unit 1744